OFFICEOFTHE      ATTORNEY      GENERALOFTEXAS
                           AUSTIN




Sbelbyi lE*tensi
rmphXtI#OUtOr A
N&loatien soot1
tlon, ?ebruaxy 21-
expenair be pal.43
Printing~Ftmdr a




be paid fYom the Malntenauoe, Travsl'aab Prlntlng
Fnadrr 0r khe zb3kmtrr orme.”       :
Honorable Qeorge~R. SheppaM, Page 2


            The othur ir rmm Dwn shulby, rddms*ed to the slxtu
~o$~trbr,      dumorlblng the purpowr Qr th6 propored trip aa

          “1 an 6aoloribg a lottur   miii 8eo*t&y   aspw
     of thr, Bwrd of Rogenti in vhieh they ha*6 approved 8
     trLp vhbh I have plaamd to make to se0 Fraaois~ao    to
     addrem the Adult Ndwmtlon     metion  or the Hational
     ikltwatloaAawclrtZonr Febmaavy a-26,     8xpamer to bo
     gei&'rraarthe Malabenoace,Travel end Prirrtlng   mad of
     tht~flB~~'80rme.     I uadersteadthat in some 0~6s
     thwe trlgr,   uhn vouahers ~hsvo baen dray21 agrlnnt stat0
     Fa&d~,have besn dlssllovad. I UI, thez9fore,vritiag
     to got a zwllng on this mttor b&ore the trip In nude.
     Th6 ~follovingare the faots vlth referenceto the matter:
           % large portionor the Eztwiari ~rarvioo .ofthe
     tmlvsrsityof 40x8s aomw uadez.ths clar8Ufaetionof
     Adult Eduacrtloa, aad, in ordm that ve nay keep up.vith
     the best dovalopnantsin the field of Adult Eduaatlon,~
     and may be able to rendm? the most effootivs wrvioe 3.n
     the war effort in th%s aoaaa&ilcm,it is Pot ealy de-
     sirsblobut necewary    thrt those 0r w rerpoasfblefor
     thb pr0grmf ehs)cL w-a     mtioslal oawing0 and 009 ~bst
     is bulag dose 3.a other institutioan and la othm Gates.
     I,regularly,hmm taught8 ooursein Adult Edusstiaa-in
     the UaJniveraity hwe, and, ror thu last two yeam, I have
    'held, End rar this year am pli3lwng to hold, a southveot
     ?@&CUUl t%llftW6Xl66.oPAdult IfdUC8btiQlhFhi8, Of COUFBO,
     ahusaitater our keup2ng:  up uith,thebest of the latest
     thoughts,’la this field,
       ,~
          'ASI k member ot the Bmartm~t    &f Adulb~Eduaation
     of thenlfatloaal Eduaation Aash?lfitiqua, I 818rsked oa this
     progrmi to~,vork out ror the oomld6ration 0r thd group
     a plan iOr:i~JgrofeapiOnsl’Ad~lt
                                    ~ucatlOa #orkera Aaaooia-
     tioa, a ,X&ion-wide,order. I think It pan easily be aald,
     then, that this meetlag,snd.my part in it, ahou$dbe
     regspdod as m impertontaad ersent+l psti or the work
    that I am m%lledupon to do.”
       .’
         Ia responseto our requestfor additionsl~~lafommtioa
regardingthe benefitsfrom the trip,IMan Shelbyhas vrlttea this
deprtuent ‘eafollovsr
HoaorableOeorgoFL Sheppard,Pagd 3


         *I should1Ike to enlarge upen the v8lue to the
    U&er8Ity   of suoh 8 mestIngas I am propodng to ot-
           Awstated in,theletter,I have beon takingthe
    leed&ship l&the southvest,not only fop Texas but
    even for Oklahomaand New Mexioo, In holding the tvo
    3outhvestRegionalConSsreaoeeon Adult Educratlon. !Phe
    third of those Conferanoo5 la to ba held next month
    here at the University,Mwch.16, 17 wd 18. '?hiscon-
    rerenoeIs at$endec%byr&pzurentativeoof InstftutMns
    aud agenrrles In the states that are direotlyLutemeted
    IA Adult eduoatlon vork.        ~The PammatTeethers* Aaeooia-
    tbn, the General Fedemrtionor Wuaenst Clubs, the W.P.A.,
    t2mC.C.C. Program,the N.Y.A. Progrein,  the oolleger
    and universities that two engagedIn Adult Education,and
    repneeseutetlves'oStha publio mhools in whIah Adult
    bduoatPonptigremsare belng oarrIedon. This list Is
    not exhaustive,but it vill give yeu eomo idee of the
    people vho vould be banefi?ttedby the Conferenoe.

          gTheprograrrthMyetr deals spaoIfI~l~vIththe
    problem,~Mult Eduaetlon,. How to Get the Job Dono, and
    ve vIll .oona#tmk   mr attention largelyon problems fraa
     the   point ,0r .mw -0s the oosmua*ty      ittselr,   and in airwt
    relst~to:thep~saatDefensopro;g‘*emin thebuLldIng
    up or oammnlty mom$le In buhalr or the War~effort. The
    y&in~I~       besag     work9d out at thb time along thuu-
               f ml       very definitely that the as8ooiatlonI
    til &aye vlth loadersfinthe ffeld In this RM.onrrlmeot-
    Sag will be of verg-,great,beaefit
                                    in,uorklagout otw om
    jwobi9at4 here In thir       strrte.~. In ra0t,~vlrile,v0   oan   red
     about hov 'theva&xu projeoto an bsiq owried,on, it is
     next to Impooslble~to have any very d.eSiiiite ldo~ vlthout
     talking to tho peopleswho are engaged 2n rimilw   enter-
              I thIuk the dtreetbemflt, therefore,to the
     f6P6AW, and ag pslrtloipstionin the Conferenceprogram
     in i%u FrsnoIsco I$ unquestionable.Wbirtevetr X may 30
     Able to give, the ~o~Sorenor myself,vhloh I 88~~~9 you
     wfll bo snmll,Is nothing oomparedwith the benefitsvhIoh
     I, weelf, vi11 got Sor our ovn progmm heiaFs~~In Texas."
          SUb80OtiOn,(3) of the generalriders to House Bill lo.
272, Aats of the 47th Legielature,the approprIatIon bIll,fOrthe
educationalLastitutionaof bIgher IssrmIug,providesas Sollovar
BonorableGeorgeIi.Sbopp~rd,Page 8


         “fnatitutlonal Reoelptr. XQ paqmrty belong-
    to 6ny of the i.n8t1tutionahenln pPwid@d SOP, OP
    any agenoy thereot,rhall be mold 0~ dlapoaebOS with-
    out the aonseat‘bSits govern&agboard, fmd all pro-
    ceeds ~‘PCOI
               the salm of euch propmty, Sraa labor per-
    Sormd, frcllsthe sale OS materiala,ooopa and muppllee,
                                       Oth@P   FeOeiDtB




    i37he proceed8OS la3 reoeiptsand Suudn. In roooml-
    aaae tith the nrovi~~ionr~of  thie Aat. auoh amountmam
    they shall de&iineoimsaryfor the.-i+ort, mititenance,
         eratlonand improvameat:sof said instltutione.Au
         lmlaesrcml6Lp121R
                         to the eredlt Of lum Of ‘Mdi IrlrtL
    tutlonal   local ticis at said lastltuti-maor in the
    State Treasuryat the end of any Skwal year we hereby
    reappawprinted   for the above-mentioned purposesfor
    the suoo8edingyear.” WxF--         s-d)     .~
             Subseotion   (6)   of the generalridert      oontstsathe Sol-
lowsngrertriotion,
          “* * * Ho tmvel%ng .exptmsee ahall be lneumed
    by?baardme~ibe~s,  head6 of .inatitution8,~
                                              or by auy
    CkDiOY@8 of 6n~ of the sohoolr.  OP other anenaies
    iikedhsreln, -hide    oraztaldcVoSthe bounikrlecl of
    the st8tb of Tsxa8, exaept for State busineae, and a0
    tr6vel sban be pexs3mmed outaids the state cxospt
    upon the advan~s~vrittcnaonsentof the rchool’aBoard
    of RegentsOP directora. Tim term QnrA.ntcn6aoe~,smy
    lnoludethe travelingexpeure.* +,*“(!&@a018 added)
         ~Tvo3,egislativepurposesare apparentfrom theseprovi-
sl.one.Oca that the expenditureof inrtitutional  reoeiptsaballbe
pHnmrlly uade~ the dlreotlonarndcontrolOS the governingboard of
the educationalinstitutions,  th4.Boardof Regentaof the Uhmiver-
sity oS Texas IIIthe matter before us. The other that,notvithstand-
iag the lnvemtmentof control In the governing board, na tmweling
expense&all be allovsdexoept it be Sor ctatmbuainssm.
Honorable Oeorga   B. 6heppard, ?aagS5


           Xt affirmativelyapporrr that the Boa& of Regents of
the Unlverait;y has authorlaed the propored trip by Dwa Shelby
and he8 direatod..Qmpaymeat of hf8 tmvoling lpease froa the
a8medfIand8. By aooerrary lmplioatloa the Board of Regent8 ha8
sound th6t  the oaiv~r8lt~ or Taxa8 vould be bwMrlted by the
trip sad that It 18 oao rhloh 8hould bo mdo for the bottomeat
OS a dlvirion of th, ln8tltutlon. See Folq '18.Benedi.at,55
s. w. (20) 8058 Opinion #a. O-1167 by thlr dapsrtwat.
            TGD1v101oa        of BxtoMl0a of tlw utlber8lty o? '%x68
,hambetoaem integral p8rt of tha laatltutional pro~um rinoe
 1909. It hold8 momberahip in the Rational Bduaation A88oolatlon.
The vital servlae rendered by the dlVl8iOlaand It8 varlow bumaw
to tho unlver8ity,tuldto the people of Tex48, i8 vol1luKmI.
see oplnlon  no. ..a-1047 by thu deqetmoat.    A.s the head 0r thf.8
dlvlslon,Dean Shelby 18 &barged vlth it8 propem eperatlon and ma-
tinued dsve2opeaL       Pawgre88tvolBlpP0vewnt and tirs1y arrvlo.8
result from nev pl6a8, mPethod8and programs.     A &nwleflga of th6
expelrleaoe and re8\iltrof other   eduoatlolul~lartltutioa8  is of
great lmpo~t6ace.     Par8oPsl ooafmenaer and the intercb6ngs of
ideas areca8eatial. There advaatagor exist ¶.nmeeting8 8uah a8
the subjeat 0ne of th BlatlgnalHduoatlan h88oa¶.ation.
          Thor0 a0aslcbratlolu, and 6a waluatloa of tha xmtterm
de8orlbed la the 1Qttem iMla Dean Shelby, damon8trete,Zn our
opinion, that the propoaed trip vou2d oolultituteatate bwiness
6ndtheexpen8er inoi~tthentoMybealloped~~Mvithin
tha liaitatloarothozwlwt premribed In Xowo Bill Ho.,272, Aot8
oi the k7thLeglrlatuse.
                                                     'xotlP8vePy tPuly




P.S.: We return    herewith     the   enclosures   accompanying   your   letter.